

Exhibit 10.1


AMENDMENT NO. 1 TO
CREDIT AGREEMENT


This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) dated as of May 19,
2020, is entered into by and among ONDECK ASSET FUNDING II LLC, a Delaware
limited liability company (“Company”), the Lenders party hereto which constitute
all the Lenders currently party to the Credit Agreement (as defined below) and
ARES AGENT SERVICES, L.P., as Administrative Agent for the Lenders (in such
capacity, “Administrative Agent”).
RECITALS:
WHEREAS, Company, the Lenders party thereto from time to time, the
Administrative Agent, ARES AGENT SERVICES, L.P., as Collateral Agent, and WELLS
FARGO BANK, N.A., as Paying Agent, entered into a Credit Agreement, dated as of
August 8, 2018 (as may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
made advances and other financial accommodations to Company. Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement, as amended hereby;
WHEREAS, Company, the Lenders and the Administrative Agent desire to amend the
Credit Agreement as set forth herein subject to the terms and conditions set
forth herein; and
WHEREAS, pursuant to the Temporary Waiver, dated as of May 14, 2020 (the
“Temporary Waiver”), by and among Company, the Administrative Agent and the
Lenders, the parties hereto agreed to apply Collections for the month of April
2020 (the “April Collections”) on the Interest Payment Date occurring on May 15,
2020 solely with respect to items “first” through “fifth” of Section 2.11(a) of
the Credit Agreement, to retain the remaining April Collections (the “Retained
April Collections”) in the Collection Account and desire to apply all
Collections in the Collection Account, including the Retained April Collections,
as of the date hereof as set forth herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT
The Credit Agreement is, effective as of the First Amendment Effective Date and
subject to the satisfaction of the conditions precedent set forth in Section 4.1
hereof, hereby amended as follows:


1.1
Section 1.1 of the Credit Agreement.

(a)
The following new definitions are hereby added to Section 1.1 of the Credit
Agreement in the appropriate alphabetical order:

“COVID Impacted Industries” means the industries set forth on Appendix F.
“COVID Policies” means the portion of the written Underwriting Policies attached
hereto as Appendix G that relate to the COVID-19 pandemic.
“COVID Receivable” means any Receivable arising under an OnDeck LOC that (i) was
originated and the first advance thereunder was funded on or prior to March 11,
2020, (ii) had, as





--------------------------------------------------------------------------------

 
Exhibit 10.1


of April 24, 2020, a Missed Payment Factor of less than (x) if such Receivable
is a Daily Pay Receivable, thirty (30), (y) if such Receivable is a Weekly Pay
Receivable, six (6) or (z) if such Receivable is a Monthly Pay Receivable, one
and one half (1.5) and (iii) the Servicer subsequently determines that such
Receivable is “COVID19-Confirmed” or “Pandemic-Impacted” or that it has any
other similar COVID-19 related indication in its loan servicing platform, in
each case, in accordance with the Underwriting Policies (as amended by the COVID
Policies).
“COVID Related Material Modification” means any Material Modification of a COVID
Receivable made in accordance with the Underwriting Policies (as amended by the
COVID Policies) during the Relief Period that (x) had a Missed Payment Factor of
zero as of March 11, 2020 and (y) had, as of April 24, 2020, a Missed Payment
Factor of less than (i) if such Receivable is a Daily Pay Receivable, thirty
(30), (ii) if such Receivable is a Weekly Pay Receivable, six (6) or (iii) if
such Receivable is a Monthly Pay Receivable, one and one half (1.5).For the
avoidance of doubt, no COVID Related Material Modifications may be made after
the expiration of the Relief Period.
“COVID Related Modification” means any COVID Related Material Modification or
COVID Related Temporary Modification.
“COVID Related Temporary Modification” means any temporary modification of a
COVID Receivable made in accordance with Underwriting Policies (as amended by
the COVID Policies) during the Relief Period, including, but not limited to,
grace days, workout programs or holds, that (x) had a Missed Payment Factor of
zero as of March 11, 2020 and (y) had, as of April 24, 2020, a Missed Payment
Factor of less than (i) if such Receivable is a Daily Pay Receivable, thirty
(30), (ii) if such Receivable is a Weekly Pay Receivable, six (6) or (iii) if
such Receivable is a Monthly Pay Receivable, one and one half (1.5). For the
avoidance of doubt, no COVID Related Temporary Modifications may be made after
the expiration of the Relief Period.
“Effective Advance Rate” means, (a) as of the First Amendment Effective Date,
the lesser of (i) 82.5% and (ii) the Effective Advance Rate Benchmark calculated
as of the First Amendment Effective Date and (b) as of any subsequent Interest
Payment Date from the First Amendment Effective Date to but excluding the Relief
Period End Date, the lesser of (i) the Effective Advance Rate Benchmark
calculated as of such Interest Payment Date and (ii) the lowest Effective
Advance Rate as of any date on or after the First Amendment Effective Date. The
Effective Advance Rate shall be (x) determined on the First Amendment Effective
Date and on each Interest Payment Date occurring from the First Amendment
Effective Date to but excluding the Relief Period End Date, (y) reflected in a
report in form and substance acceptable to the Administrative Agent and the
Requisite Lenders delivered by the Servicer on each such date and (z) used for
calculations of the Borrowing Base until re-determined on the immediately
succeeding Interest Payment Date during the period beginning on the First
Amendment Effective Date to but excluding the Relief Period End Date.
“Effective Advance Rate Benchmark” means, as of the First Amendment Effective
Date or any subsequent Interest Payment Date from the First Amendment Effective
Date to but excluding the Relief Period End Date, the percentage equivalent of a
fraction (a) the numerator of which is (i) the Total Utilization of Commitments
as of such date, after giving effect to any repayments of the Loans on such date
minus (ii) the aggregate amount of Collections in the Lockbox Account and the
Collection Account to the extent such Collections and other funds have already
been applied to reduce the Eligible Portfolio Outstanding Principal Balance as
of such date, after the application of Collections pursuant to Section 2.11 on
such date, minus (iii) the fair market value of all Permitted





--------------------------------------------------------------------------------

 
Exhibit 10.1


Investments held in the Collection Account as of such date, after the
application of Collections pursuant to Section 2.11 on such date, plus (iv) 100%
of the sum of the Accrued Interest Amount through such date and the aggregate
amount of all accrued and unpaid fees and expenses due hereunder and under the
Servicing Agreement, the Backup Servicing Agreement, the Custodial Agreement and
the Successor Servicing Agreement through such date and (b) the denominator of
which is the Adjusted EPOPB as of such date.
“First Amendment” means that certain Amendment No. 1 to Credit Agreement, dated
as of May 19, 2020, by and among the Company, the Lenders party thereto and the
Administrative Agent.
“First Amendment Effective Date” means May 20, 2020.
“Monthly Pay Receivable” means any COVID Receivable for which a Payment is due
once per month (after giving effect to any COVID Related Modification relating
thereto).
“Relief Period” means the period beginning on March 11, 2020 to but excluding
the Relief Period End Date.
“Relief Period End Date” means July 23, 2020, or such later date as mutually
agreed by the Administrative Agent (acting with the prior written consent of the
Requisite Lenders) and the Company.
“Specified Servicer Default” means the occurrence of a Servicer Default under
clause (viii) of the definition thereof that has not been waived by the holders
of the related Indebtedness.


“Step Down Phase 1 Period” means the 30-day period beginning on (and including)
the Relief Period End Date.
“Step Down Phase 2 Period” means the 30-day period beginning immediately after
the expiration of the Step Down Phase 1 Period.
“Target Advance Rate” means 70%.
(b)    The following definitions in Section 1.1 of the Credit Agreement are
hereby amended and restated as follows:
“Advance Rate” means, (a) from the First Amendment Effective Date to but
excluding the Relief Period End Date, the Effective Advance Rate then applicable
in accordance with the definition thereof and (b) at all times on and after the
Relief Period End Date, the Target Advance Rate.





--------------------------------------------------------------------------------

 
Exhibit 10.1


“Charged-Off Receivable” means, with respect to any date of determination, a
Receivable which (i) consistent with the Underwriting Policies has or should
have been written off the Company’s books as uncollectable, (ii) has a Missed
Payment Factor of (x) with respect to Daily Pay Receivables, sixty (60) or
higher, (y) with respect to Weekly Pay Receivables, twelve (12) or higher or (z)
with respect to Monthly Pay Receivables, three (3) or higher, (iii) which, to
the Company’s or Servicer’s knowledge, has been the subject of fraud in
connection with its origination or (iv) for which, to the Company’s or
Servicer’s knowledge, the related Receivables Obligor is the subject of a
bankruptcy or insolvency proceeding.
“Delinquency Ratio” means, as of any Determination Date, the percentage
equivalent of a fraction (a) the numerator of which is the aggregate Outstanding
Principal Balance of all Pledged Receivables (that are not Charged-Off
Receivables) that had a Missed Payment Factor of (x) with respect to Daily Pay
Receivables, fifteen (15) or higher, (y) with respect to Weekly Pay Receivables,
three (3) or higher, or (z) with respect to Monthly Pay Receivables, 0.75 or
higher, in each case, as of such Determination Date, and (b) the denominator of
which is the aggregate Outstanding Principal Balance of all Pledged Receivables
(that are not Charged-Off Receivables) as of such Determination Date.
“Excess Interest Collections” means, with respect to any Monthly Period, an
amount equal to (a) the sum of all Collections received during such Monthly
Period that were not applied by the Servicer to reduce the Outstanding Principal
Balance of the Pledged Receivables in accordance with the Servicing Agreement
minus (b) the aggregate amount paid (or payable) by Company on the first
Interest Payment Date following such Monthly Period pursuant to clauses (a)(i),
(a)(ii), (a)(iii), (a)(iv), (a)(v), (a)(vi), (a)(vii), (a)(ix), (a)(x), (a)(xi),
(a)(xii), (a)(xiii), and (a)(xv) of Section 2.11.


“Missed Payment Factor” means, in respect of any Receivable, an amount equal to
the sum of (a) the amount equal to (i) the total past due amount of Payments in
respect of such Receivable, divided by (ii) the required periodic Payment in
respect of such Receivable as set forth in the related Receivables Agreement,
determined, with respect to Payments due during the Relief Period, by giving
effect to COVID Related Temporary Modifications during the Relief Period, but
without giving effect to any other temporary modifications (including, but not
limited to, grace days, workout programs or holds) of such required periodic
Payment then applicable to such Receivable, and (b) the number of Payment Dates,
if any, past the Receivable maturity date on which a Payment was due but not
received; provided that, unless otherwise agreed to by the Administrative Agent
and the Requisite Lenders prior to June 10, 2020, at all times after the First
Amendment Effective Date, “Missed Payment Factor” shall have the following
meaning for the purpose of calculating the Delinquency Ratio to determine
whether a Hot Backup Servicer Event (as defined in the Backup Servicing
Agreement) has occurred: “Missed Payment Factor” means, in respect of any
Receivable, an amount equal to the sum of (a) the amount equal to (i) the total
past due amount of Payments in respect of such Receivable, divided by (ii) the
required periodic Payment in respect of such Receivable as set forth in the
related Receivables Agreement, determined without giving effect to any temporary
modifications (including, but not limited to, grace days, workout programs or
holds) of such required periodic Payment then applicable to such Receivable, and
(b) the number of Payment Dates, if any, past the Receivable maturity date on
which a Payment was due but not received.







--------------------------------------------------------------------------------

 
Exhibit 10.1


“Receivable Yield” means, with respect to any Receivable, the imputed interest
rate that is calculated on the basis of the expected aggregate annualized rate
of return (calculated inclusive of all interest and fees (other than any Upfront
Fees)) of such Receivable over the life of such Receivable.
Such calculation shall assume:


(a) 12 Payment Dates per annum, for Monthly Pay Receivables;


(b) 52 Payment Dates per annum, for Weekly Pay Receivables; and


(c) 252 Payment Dates per annum, for Daily Pay Receivables.
“Weekly Pay Receivable” means any Receivable for which a Payment is generally
due once per week (and, for the avoidance of doubt, each LOC Receivable, other
than Monthly Pay Receivables, shall be considered a Weekly Pay Receivable
hereunder).


1.2    Section 2.1(a) of the Credit Agreement is hereby amended by (x) inserting
“or the Relief Period” immediately after “the Early Amortization Period” where
it appears therein and (y) adding the following sentence at the end thereof:
Notwithstanding anything to the contrary herein, the Company shall not request
any Loans, and the Lenders shall not be required to fund any Loans to the
Company, from the First Amendment Effective Date to but excluding the Relief
Period End Date.


1.3    Section 2.10(c)(vii) of the Credit Agreement is hereby amended by
replacing the first parenthetical therein with the following:
(and, (x) with respect to clause (A) below, so long as no Early Amortization
Period is then occurring, and (y) with respect to clause (C) below, so long as
the Commitment Period is in effect and, other than with respect to Subsequent
LOC Advances made after May 12, 2020, the Relief Period has ended (unless
otherwise agreed with the consent of the Administrative Agent and the Requisite
Lenders))
1.4    Section 2.11(a) of the Credit Agreement is hereby amended to restate
clauses (i), (v) – (viii) and (xii) – (xv) and to add a new clause (xvi) as set
forth below:


(i)    first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to clause (xvi) below;
(v)     fifth, (A) prior to the occurrence of a Specified Servicer Default, on a
pro rata basis to the Class B Lenders, at the direction of the Administrative
Agent, to pay fees (including, without any limitation, any and all payments
payable or allocable to the Class B Lenders pursuant to the Pricing Letter) and
unpaid accrued Class B Interest Amounts (calculated in accordance with Section
2.5), (B) on and after the occurrence of a Specified Servicer Default until the
Class A Loans have been reduced to zero, to the Class A Lenders based on their
Pro Rata Shares at the direction of





--------------------------------------------------------------------------------

 
Exhibit 10.1


the Administrative Agent, to pay in reduction of the Class A Loans, an amount
equal to the fees and unpaid accrued Class B Interest Amounts that would have
been paid to the Class B Lenders if clause (A) applied and (C) on and after the
occurrence of a Specified Servicer Default, but only if the Class A Loans have
been previously reduced to zero, on a pro rata basis to the Class B Lenders, at
the direction of the Administrative Agent, to pay fees (including, without any
limitation, any and all payments payable or allocable to the Class B Lenders
pursuant to the Pricing Letter) and unpaid accrued Class B Interest Amounts
(calculated in accordance with Section 2.5), including all unpaid fees and
unpaid accrued Class B Interest Amounts that were not paid to the Class B
Lenders on previous Interest Payment Dates due to the application of clause (B);
(vi)    sixth, (A) prior to the occurrence of a Specified Servicer Default, to
the Class A Lenders based on their Pro Rata Shares at the direction of the
Administrative Agent, to pay in reduction of the Class A Loans, any amount
necessary to reduce the Class A Borrowing Base Deficiency Amount, if any, to
zero and (B) on and after the occurrence of a Specified Servicer Default, to the
Class A Lenders based on their Pro Rata Shares at the direction of the
Administrative Agent, to pay in reduction of the Class A Loans, any amount
necessary to reduce the Borrowing Base Deficiency, if any, to zero;
(vii)    seventh, (A) prior to the occurrence of a Specified Servicer Default,
to the Class B Lenders based on their Pro Rata Shares at the direction of the
Administrative Agent, to pay in reduction of the Class B Loans, any amount
necessary to reduce the Class B Borrowing Base Deficiency Amount, if any, to
zero and (B) on and after the occurrence of a Specified Servicer Default, but
only if the Class A Loans have been previously reduced to zero, to the Class B
Lenders based on their Pro Rata Shares at the direction of the Administrative
Agent, to pay in reduction of the Class B Loans, any amount necessary to reduce
the Class B Borrowing Base Deficiency Amount, if any, to zero;
(viii)    eighth, on or after the Interest Payment Date occurring in September
2021 (A) prior to the occurrence of a Specified Servicer Default, to the
Lenders, at the direction of the Administrative Agent, the Principal Payment
Amount to reduce the outstanding principal balance of the Loans (which amount
shall be allocated to the Class A Loans and the Class B Loans pro rata based on
the Class A Commitments and Class B Commitments (and thereafter allocated to
each Class A Lender or Class B Lender, as applicable, based on their related Pro
Rata Shares)) and (B) on and after the occurrence of a Specified Servicer
Default, (1) first, to the Class A Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, the Principal Payment Amount to reduce
the outstanding principal balance of the Class A Loans and (2) second, after the
Class A Loans have been reduced to zero, to the Class B Lenders based on their
Pro Rata Shares at the direction of the Administrative Agent, the Principal
Payment Amount to reduce the outstanding principal balance of the Class B Loans;
(xii)    twelfth, (A) prior to the occurrence of a Specified Servicer Default,
on a pro rata basis, to the Class B Lenders (based on their Pro Rata Shares), at
the direction of the Administrative Agent, to pay any other Obligations then due
and owing to the Class B Lenders or Class B Indemnitees, (B) on and after the
occurrence of a Specified Servicer Default until the Class A Loans have been
reduced to zero, to the Class A Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, to pay in reduction of the Class A Loans,
an amount equal to any other Obligations then due and owing to the Class B
Lenders or Class B Indemnitees that would have been paid to the Class B Lenders
or Class B Indemnitees if clause (A) applied and (C) on and after the occurrence
of a Specified Servicer Default, but only if the Class A Loans have been





--------------------------------------------------------------------------------

 
Exhibit 10.1


previously reduced to zero, on a pro rata basis, to the Class B Lenders (based
on their Pro Rata Shares), at the direction of the Administrative Agent, to pay
any other Obligations then due and owing to the Class B Lenders or Class B
Indemnitees, including all unpaid Obligations that were due and owing but not
paid to the Class B Lenders or Class B Indemnitees on previous Interest Payment
Dates due to the application of clause (B);
(xiii)    thirteenth, (A) prior to the occurrence of a Specified Servicer
Default, to pay all other Obligations or any other amount then due and owing
hereunder; (B) on and after the occurrence of a Specified Servicer Default until
the Class A Loans have been reduced to zero, to the Class A Lenders based on
their Pro Rata Shares at the direction of the Administrative Agent, to pay in
reduction of the Class A Loans, an amount equal to any other Obligations or any
other amount then due and owing to the Class B Lenders or Class B Indemnitees
that would have been paid to the Class B Lenders or Class B Indemnitees if
clause (A) applied and (C) on and after the occurrence of a Specified Servicer
Default, but only if the Class A Loans have been previously reduced to zero, to
pay all other Obligations or any other amount then due and owing hereunder,
including all unpaid Obligations or any other amounts that were due and owing
but not paid to the Class B Lenders or Class B Indemnitees on previous Interest
Payment Dates due to the application of clause (B);
(xiv)    fourteenth, from the First Amendment Effective Date to but excluding
the Relief Period End Date, (A) prior to the occurrence of a Specified Servicer
Default, all remaining amounts to be applied on a pro rata basis, at the
direction of the Administrative Agent, to the Class A Lenders and the Class B
Lenders to repay the principal of the Loans (which amount shall be allocated to
the Class A Loans and the Class B Loans pro rata based on the Class A
Commitments and the Class B Commitments (and thereafter allocated to each Class
A Lender or Class B Lender, as applicable, based on their related Pro Rata
Shares)) and (B) on and after the occurrence of a Specified Servicer Default,
all remaining amounts to be applied (1) first, to the Class A Lenders based on
their Pro Rata Shares at the direction of the Administrative Agent, to repay the
principal of the Class A Loans and (2) second, after the Class A Loans have been
reduced to zero, to the Class B Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, to repay the principal of the Class B
Loans;
(xv)    fifteenth, (A) prior to the occurrence of a Specified Servicer Default,
at the election of Company, on a pro rata basis, at the direction of the
Administrative Agent, to the Class A Lenders and the Class B Lenders to repay
the principal of the Loans (which amount shall be allocated to the Class A Loans
and the Class B Loans pro rata based on the Class A Commitments and the Class B
Commitments (and thereafter allocated to each Class A Lender or Class B Lender,
as applicable, based on their related Pro Rata Shares)) and (B) on and after the
occurrence of a Specified Servicer Default, at the election of Company, (1)
first, to the Class A Lenders based on their Pro Rata Shares at the direction of
the Administrative Agent, to repay the principal of the Class A Loans and (2)
second, after the Class A Loans have been reduced to zero, to the Class B
Lenders based on their Pro Rata Shares at the direction of the Administrative
Agent, to repay the principal of the Class B Loans; and
(xvi)    sixteenth, to the extent that no Principal Payment Amount Adjustment
Event would exist after giving effect to such distribution, any remainder to
Company or as Company shall direct consistent with Section 6.5; provided, that
if and to the extent a Principal Payment Amount Adjustment Event would occur
after giving effect to any such distribution to the Company, then such amount of
such distribution shall be paid to reduce the outstanding principal balance of
the Loans, as follows: (A) prior to the occurrence of a Specified Servicer
Default, such amount shall be





--------------------------------------------------------------------------------

 
Exhibit 10.1


allocated to the Class A Loans and the Class B Loans pro rata based on the Class
A Commitments and Class B Commitments (and thereafter allocated to each Class A
Lender or Class B Lender, as applicable, based on their related Pro Rata
Shares), and (B) on and after the occurrence of a Specified Servicer Default,
such amount shall be allocated (1) first, to the Class A Lenders based on their
Pro Rata Shares at the direction of the Administrative Agent, to repay the
principal of the Class A Loans and (2) second, after the Class A Loans have been
reduced to zero, to the Class B Lenders based on their Pro Rata Shares at the
direction of the Administrative Agent, to repay the principal of the Class B
Loans.”
1.5    Section 2.11(b) of the Credit Agreement is hereby amended to restate
clause (i) as set forth below:
(i) first, to Company, amounts sufficient for Company to maintain its limited
liability company existence and to pay similar expenses up to an amount not to
exceed $1,000 in any Fiscal Year, and only to the extent not previously
distributed to Company during such Fiscal Year pursuant to Section 2.11(a)(i) or
2.11(a)(xvi) above;
1.6     Section 5.1(k) of the Credit Agreement is hereby amended as follows:
(a)    clause (i) is hereby amended and restated in its entirety as follows:
“(i)    on either Thursday or Friday of each week (or if such day is not a
Business Day, the immediately preceding Business Day), a Borrowing Base Report;”
(b)    clause (iii) is hereby amended by replacing “; and” with “;”.
(c)     clause (iv) is hereby amended by replacing “.” with “; and”.
(d)    A new clause (v) is hereby added thereto as follows:
“(v) such other reporting specific to the Receivables or the Company as
reasonably requested by the Administrative Agent or any Lender during the Relief
Period, the Step Down Phase 1 Period and Step Down Phase 2 Period (including
without limitation, measures of actual to scheduled contractual collections and
Company’s liquidity on a weekly basis).”
1.7     Section 6.5 of the Credit Agreement is hereby amended by (x) replacing
“Section 2.11(a)(xv)” with “Section 2.11(a)(xvi)” where it appears therein and
(y) by replacing the portion thereof beginning with “[n]otwithstanding anything
herein to the contrary” in its entirety with the following sentence:
Notwithstanding anything herein to the contrary herein, (i) on any Credit Date
with respect to a Credit Extension, and (ii) on any date the Loans are repaid
hereunder as described in the last sentence of Section 2.1(b) when the Early
Amortization Period or Relief Period is not in effect and there is no Borrowing
Base Deficiency, Company may without further action on the part of Company
distribute the proceeds of such Credit Extension, or such amounts that have been
released from the Reserve Account, as applicable, to Holdings so long as no
Borrowing Base Deficiency has occurred or would result therefrom (each, a
“Borrower Distribution”). For the avoidance of doubt, notwithstanding anything
to the contrary herein, the Company shall not be permitted to make any
Restricted Junior Payments during the Relief Period.





--------------------------------------------------------------------------------

 
Exhibit 10.1


1.8    Section 7.1(c) of the Credit Agreement is hereby amended and restated as
follows:
(c) Breach of Certain Covenants. (i) Failure of Company to perform or comply
with any term or condition contained in Section 2.3, Section 2.10,
Section 5.1(j), Section 5.2, Section 5.7 or Section 6, or failure to distribute
Collections in accordance with Section 2.11, (ii) failure of Company to comply
with any term or covenant in the letter agreement dated as of May 20, 2020 among
Company, Holdings, the Administrative Agent and the Lenders or (iii) failure of
Holdings to perform or comply with any term or condition contained in Section 6
of the Undertakings Agreement; or


1.9    Appendix C to the Credit Agreement. Appendix C to the Credit Agreement is
amended as set forth on Exhibit A hereto.
1.10    Appendix D to the Credit Agreement. Appendix D to the Credit Agreement
is amended as set forth on Exhibit B hereto.
1.11    Appendix E to the Credit Agreement. Appendix E to the Credit Agreement
is amended as set forth on Exhibit C hereto.
1.12    Appendix F to the Credit Agreement. A new Appendix F as set forth on
Exhibit D hereto is hereby added to the Credit Agreement.
1.13    Appendix G to the Credit Agreement. A new Appendix G as set forth on
Exhibit E hereto is hereby added to the Credit Agreement.
SECTION 2. AGREEMENT TO APPLY COLLECTIONS
The Company, Administrative Agent and the Lenders agree to apply all of the
Collections, including the Retained April Collections, in the Collection Account
as of the date hereof as set forth in the Borrowing Base Certificate delivered
to the Administrative Agent and the Lenders on the First Amendment Effective
Date to (i) distribute $1,808,332 to the Company to make a distribution to
Holdings and (ii) to repay the Loans pro rata based on the Class A Commitments
and Class B Commitments (and thereafter allocated to each Class A Lender or
Class B Lender, as applicable, based on their related Pro Rata Shares).
SECTION 3.    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders party hereto to
enter into this Amendment, Company represents and warrants to the Administrative
Agent and each Lender, on the First Amendment Effective Date, that the following
statements are true and correct, it being understood and agreed that the
representations and warranties made on the First Amendment Effective Date are
deemed to be made concurrently with the consummation of the transactions
contemplated hereby:
3.1    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of
Company.
3.2    Binding Obligation. This Amendment has been duly executed and delivered
by Company and is the legally valid and binding obligation of Company
enforceable against Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium





--------------------------------------------------------------------------------

 
Exhibit 10.1


or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
3.3    Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects on and as of the First
Amendment Effective Date (as defined below) as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.
3.4    Absence of Certain Circumstances.
(a)    No event has occurred and is continuing or will result from the
consummation of the transactions contemplated by this Amendment that would
constitute a Default, an Event of Default or a Servicer Default.
(b)    After giving effect to the amendments herein, no Borrowing Base
Deficiency shall have occurred and be continuing under the Credit Agreement or
will result from the consummation of the transactions contemplated by this
Amendment.
SECTION 4. MISCELLANEOUS
4.1    Conditions of Effectiveness. This Amendment (other than Section 4.10
below) shall become effective as of the date (such date, the “First Amendment
Effective Date”) on which:
(a)    the Administrative Agent has received counterparts of (i) this Amendment
executed by Company, the Administrative Agent and the Lenders party hereto, (ii)
Amendment No. 1 to Asset Purchase Agreement, dated as of the First Amendment
Effective Date, substantially in the form attached as Exhibit F hereto, executed
by Company, On Deck Capital, Inc. (“Holdings”), the Lenders party thereto and
the Administrative Agent, and (iii) Amendment No. 1 to Servicing Agreement,
dated as of the First Amendment Effective Date, substantially in the form
attached as Exhibit G hereto, executed by Company, Holdings, the Lenders party
thereto and the Administrative Agent;
(b)    the Administrative Agent shall have received a pro forma Borrowing Base
Certificate setting forth the calculations required to be provided pursuant to
the form thereof, after giving effect to the application of all of the
Collections, including the Retained April Collections, in the Collection Account
as of the date hereof, in accordance with Section 2;


(c)    no Borrowing Base Deficiency shall exist after giving effect to the
amendments to the Credit Agreement set forth herein; and
(d)    the Company shall have paid in full (i) the Administrative Agent’s costs
and expenses, including the fees and expenses of counsel to the Administrative
Agent, in connection with this Amendment and the Temporary Waiver and (ii) the
fees and expenses of counsel to the Lenders in connection with this Amendment
and the Temporary Waiver.
4.2    Reference to and Effect on the Credit Agreement and the Other Credit
Documents.





--------------------------------------------------------------------------------

 
Exhibit 10.1


(a) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Credit
Documents and the Related Agreements to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is hereby designated as a Credit Document for all purposes of the
Credit Documents.
(b)    This Amendment is hereby designated as a Credit Document.
(c)     Except as expressly set forth herein, no other amendments, changes or
modifications to the Credit Agreement and each other Credit Document are
intended or implied, and in all other respects the Credit Agreement and each
other Credit Document are and shall continue to be in full force and effect and
are hereby in all respects specifically ratified, restated and confirmed by all
parties hereto as of the First Amendment Effective Date and Company shall not be
entitled to any other further amendment by virtue of the provisions of this
Amendment or with respect to the subject matter of this Amendment. To the extent
of conflict between the terms of this Amendment and the other Credit Documents,
the terms of this Amendment shall control. The Credit Agreement and this
Amendment shall be read and construed as one agreement.
(d) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Administrative Agent, the Collateral Agent or the
Paying Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.
4.4    RELEASE. IN CONSIDERATION OF THE AMENDMENTS CONTAINED HEREIN THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, COMPANY, ON BEHALF OF ITSELF AND
ITS SUBSIDIARIES, HEREBY IRREVOCABLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES AND
ITS OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS (EACH, A
“RELEASED PERSON”) OF AND FROM ALL DAMAGES, LOSSES, CLAIMS, DEMANDS,
LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES OF ACTION WHATSOEVER WHICH ANY SUCH
PERSON MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE DATE HEREOF AGAINST ANY
RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED,
SUSPECTED OR UNSUSPECTED, CONTINGENT OR NON-CONTINGENT, AND OF EVERY NATURE AND
EXTENT WHATSOEVER WITH RESPECT TO THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY (COLLECTIVELY, “CLAIMS”).
COMPANY REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND EACH LENDER THAT
NONE OF IT OR ITS SUBSIDIARIES HAS GRANTED OR PURPORTED TO GRANT TO ANY OTHER
PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS SECURITY OR OTHERWISE.
4.5    Binding Effect. This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto, each of the Lenders and each of their
respective successors and assigns.
4.6    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.





--------------------------------------------------------------------------------

 
Exhibit 10.1


4.7    Execution in Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The words “execution,”
signed,” “signature,” and words of like import in this Amendment or in any other
certificate, agreement or document related to this Amendment shall include
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, DocuSign and
AdobeSign). The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.
4.8    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
4.9    Administrative Agent and Lender Consent. Each of the Administrative Agent
and the Lenders hereby consents to Amendment No. 1 to the Asset Purchase
Agreement and Amendment No. 1 to the Servicing Agreement attached hereto as
Exhibits F and G, respectively.
4.10    Extension of Temporary Waiver and Consent. Effective as of the date
hereof, the “Waiver Period” as defined in Section 1.1 of that certain Temporary
Waiver and Consent, dated as of May 14, 2020, by and among the Company, solely
with respect to Section 3 thereof, Holdings, the Lenders and the Administrative
Agent, is hereby extended to end at the close of business on May 20, 2020.
IN WITNESS THEREOF, the parties hereto have caused this Amendment No. 1 to
Credit Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.


ONDECK ASSET FUNDING II LLC,
as Company




By:    /s/ Kenneth A. Brause
Name:    Kenneth A. Brause
Title:     Chief Financial Officer




ARES AGENT SERVICES, L.P.,
as Administrative Agent


By: Ares Agent Services GP LLC,
its General Partner




By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:     Authorized Signatory





--------------------------------------------------------------------------------

 
Exhibit 10.1




LIBERTY MUTUAL INSURANCE COMPANY,
as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President




PEERLESS INSURANCE COMPANY,
as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President




EMPLOYERS INSURANCE COMPANY OF WAUSAU,
as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President




THE OHIO CASUALTY INSURANCE COMPANY,
as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President







--------------------------------------------------------------------------------

 
Exhibit 10.1




LIBERTY MUTUAL FIRE INSURANCE COMPANY, as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President




SAFECO INSURANCE COMPANY OF AMERICA,
as a Class A Lender


By: Liberty Mutual Group Asset Management Inc., its Adviser




By:    /s/ Paul Mitrokostas
Name:    Paul Mitrokostas
Title:     Executive Vice President




ARES SECURED INCOME MASTER FUND LP,
as a Class A Lender


By: Ares Management LLC,
its Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:     Authorized Signatory




SONORAN CACTUS PRIVATE ASSET BACKED FUND, LLC,
as a Class B Lender


By: Ares Cactus Operating Manager GP, LLC, its Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:     Authorized Signatory









--------------------------------------------------------------------------------

 
Exhibit 10.1


GLENLAKE LOAN FUND, LLC,
as a Class B Lender


By: Ares Management LLC, its Investment Manager


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:     Authorized Signatory




ARES CREDIT STRATEGIES INSURANCE DEDICATED FUND SERIES OF SALI MULTI-SERIES
FUND, L.P.,
as a Class B Lender


By: Ares Management LLC, its investment subadvisor


By:    /s/ Matthew G. Jill
Name:    Matthew G. Jill
Title:     Authorized Signatory




SA REAL ASSETS 20 LIMITED,
as a Class B Lender


By: Ares Management LLC, its investment manager


By:    /s/ Matthew G. Jill
Name:    Matthew G. Jill
Title:     Authorized Signatory




ARES ASSET-BACKED LOAN FUND LP,
as a Class B Lender


By: Ares Capital Management III LLC, its
management company


By:    /s/ Jeffrey W. Kramer
Name:    Jeffrey W. Kramer
Title:     Authorized Signatory



